DETAILED ACTION
Amendment received on January 18, 2022] has been acknowledged. Claim 13 has been previously cancelled and amendments to 1 have been entered. Therefore, claims 1-12 and 14-20 are pending. 
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Applicant argues:  “In the present application, the claims require “at least one second code associated with the one or more second users, wherein the second code is determined, at least in part, by-at least one field value manually entered by the first user based on a prompt” which clearly does not fall within the aforementioned groupings of abstract ideas.”
Examiner respectfully disagrees.  Independent claim 1 is directed toward a collaborative filtering system and method that accepts user inputs to filter results that match a user’s personal information.  This step is directed to certain method of organizing human activity because the system and method is attempting to find an association between a first and second user and present decision related information associated among two users based on a satisfaction indicator.
Applicant argues:  “… just by way of example, that represents an improvement in the functioning of a computer or technical field so as to render the same a particular machine (or method for operating the same) in a particular technological environment. See 1), 2) and 4) above.”
Examiner respectfully disagrees.  Manually entering data into fields based on a prompt fail to provide the technological underpinning required to meet the level of improving the functioning of a computer or technical field so as to render the same a particular machine in a particular technological environment.  The prompt is presented based on a function of the proposed question.  For example, a prompt is  provided based on a user’s previous input.  This function may improve the output of the 
Applicant argues:  “In the present case, even if the Examiner concludes that the above-highlighted elements are insignificant extra-solution activity, they are indeed unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, for at least the reason that the claim elements, individually and in combination, are not found in the prior art, as evidenced below.”
	Examiner respectfully disagrees.  The determination of whether elements within a claim are well-understood, routine, conventional activity in the field is determined by the courts (See MPEP 2106.05(d) II) and not the prior art.  In the instant case previously presented prior art to Ventilla is combined with Engle and Davar to teaches the newly amended claim limitations in the office action below.  
	Applicant argues:  “With respect to the independent claims, the Examiner has relied on paragraph [0068] from the Engle reference to make a prior art showing of applicant’s claimed technique “at least one second code associated with the one or more second users, wherein the second code is
determined, at least in part, by-at least one field value manually entered by the first user based
on a prompt” (see this or similar, but not necessarily identical language in the independent claims).”
	Examiner respectfully disagrees.  Applicant appears to be arguing the limitations of Claim 9, because the citation of Engle ¶ [0068] is cited in part to teach the limitation of claim 9.  Davar is combined to teach the limitation of determining the one or more second users based on the query.  Claim 9 has not been amended to reflect the amendments in claim 1.

…the additional personal information may be collected in any desired manner. For example, a variety of fields may be presented that -15-are a function of the proposed question, such that the first user may be prompted to manually entered values for the fields…

	Engle teaches a system and method of matching user’s having similar bio data.  Engle pg.3, ¶ [0040] states:  
The user profile 128 may be an attribute profile of the user created when the user rates a particular product. The user profile 128 may be updated (e.g., through accumulation of value data of FIG. 2) as the user rates more products sharing a same set of attributes. The product profile 130 may be an attribute profile of the product based on user ratings of the product and/or may be updated as more users rate the product. The bio data 132 may contain facts or events in a person's life, such as a name, a date of birth, a gender, hobbies, and/or interests.

Engle pg.5, ¶ [0061] further teaches:
The user profile module 114 may first gather the user's value data and/or generate (e.g., and/or update) an attribute profile of the user (e.g., the user profile 128 of FIG. 1) based upon dynamic, aggregate user feedbacks.

This portion of Engle teaches how a user manually enters attribute information regarding a user’s likes and dislikes.  However, Engle fails to teach where additional information is collected from the user by presenting a field based on a function of a proposed question.
	Davar is within the same field of endeavor, because Davar teaches a system and method that matches user’s with similar interest and/or hobbies by associating user selected profile attributes.  Davar teaches a widget that appears next to a product displaying product review/ratings and brief profile info of multiple friends.  See Figure 7.
See pg.10, ¶ [0184].  Davar provides an example in which a user is seeking to find a good knee surgeon and the system leverages the network to find one ranked highly by those with the greatest affinity to the seeker.  Davar pg.10, ¶ [0182] states:
A user can prioritize (filtering and sorting) the product reviews based on his FN affinity with the reviewer, and the reviewer's perceived proficiency in the subject (both user and system-wide proficiency rankings).

Davar pg. 13, ¶ [0294] further teaches:
As an admin, all I can do is provide this Proficiency Rank as a "conversation starter" to get my users to start thinking and re-ranking manually those people whom they really trust and take advice from. 

Davar provides an example in which a user receives an eVite and has the ability to enter a review regarding the catering service. See pg. 10, ¶ [0183].  The cited portion of Davar teaches how a user can manually provide additional information.  Although not explicitly stated it is clear that the user would utilize a GUI having a blank field to enter the review text, as it is old and well known within the art of computer technology for a website to include a GUI having a blank field in order to allow a user to provide an input, in the instant case leave a review for a catering service.
Both Engle and Davar teach limitations that allow users to define attributes of a profile and associate other users using those defined profiles.  Davar provides a widget to overlay next to a product that displays an associated user’s review, in other words has the ability to provide a prompt regarding a searched item.  Therefore the Engle-Davar combination teaches receiving 
Ventilla pgs.5-6, ¶ [0044] teaches:
user (or "asker") of a client device, e.g., client device 202b, begins by posing a question to the system 200 through GUI 100 or through an instant messaging service bot….Once the conversation manager 206 determines that the message is a question, the conversation
manager 206 sends the question to the question analyzer 204. The question analyzer 204 determines one or more appropriate topic(s) for the question by analyzing the question.

¶ [0045]  the conversation manager 206 informs the asker of the topic( s) that were determined for the question, and provides the asker the opportunity to edit the topics.

The cited portions of Ventilla teaches where a user provides an input and the system request additional information associated with the input, by asking the asker to edit the topic.  This description requires the use of an input prompt that was generated as a function of the topic associated with the question.
Ventilla teaches a known technique of requesting additional information via a GUI.
This known technique is applicable to the system of the Engle-Davar combination as they all share characteristics and capabilities, namely, they are directed to collaborative filtering.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Ventilla would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ventilla to the teachings of the Engle-Davar combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate request clarifying information into similar systems. Further, applying the ability to request additional clarifying information to collaborative filtering system and method accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate and relevant results.
“To establish a prima facie case of obviousness, three basic criteria must be met. First, there must be some suggestion or motivation, either in the references themselves or in the
knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art and not based on applicant’s disclosure. In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed.Cir.1991).”
	Examiner respectfully disagrees.  Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because claims 1-12 and 14-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims satisfy the statutory category of an apparatus and also recite:
 receive personal information associated with a first user, wherein the personal information associated with the first user is received from a third party; 
determine a first code to associate with the first user, the code being based, at least in part, on the received personal information; 
determine one or more second users based, at least in part, on; 
the first code associated with the first user[[ and ]] at least one second code associated with the one or more second users, wherein the second code is determined, at least in part, by user-entered restrictions, and at least one pre-existing association between the first user and the one or more second users; and 
present decision related information associated with the one or more second users, wherein the decision related information includes one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions, wherein the one or more result information is based on a satisfaction indicator.
The steps, as drafted, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people which would include displaying terms such as a balance of clicks being offered (as claimed), for example, the first code associated with the first user[[ and ]] at least one second code associated with the one or more second users, wherein the second code 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 
To the extent that presenting may be interpreted as an additional element (if interpreted as a display monitor or screen), then this additional element would also fail to integrate the abstract idea into a practical application.  If the presenting step is interpreted to include a computer monitor or screen, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a computer monitor or screen would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display (such as a computer screen) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is patent ineligible.
The dependent claims also are patent ineligible.  For example, claims 2-12 include limitations that further describes the user, second user, the relationship between the first and second user and 
  The claims are not patent eligible.
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engle U.S. Patent Application 2008/0097867 in view of Davar et al. U.S. Patent Application Publication 2013/0254215 further in view of Ventilla et al. U.S. Patent Application Publication 2011/0106895
As per Claim 1, Engle discloses a device comprising:
a non-transitory memory storing instructions (Figure 10, Main Memory 1004);
one or more processors in communication with the non-transitory memory wherein the one or more processors execute the instructions to (Figure 10, Processor 1002):
e personal information associated with a first user, wherein the personal information associated with the first user is received from a third party (pg.3, ¶ [0039] discusses The attribute profile module 112 may build the user profile… The database of content provider module(s) 122 may create, store and/or supply the data of the user profile, e.g., attribute profile of the user); 
determine a first code to associate with the first user, the code being based, at least in part, on the received personal information (pg.5, ¶ [0061] discusses user may apply an attribute to a product, and the user profile module 114 of FIG. 1 may apply (e.g., add and/or subtract) an assigned value (e.g., whether positive and/or negative) to a user profile of the user1); 
determine one or more second users based, at least in part, on the first code associated with the first user and at least one second code associated with the one or more second users (pg.5, ¶ [0068] discusses as an attribute profile of the user C 706, e.g., the user C's attribute profile 702) matches with an attribute profile of the user D 708 (e.g., the user D's attribute profile 704), the product C 710 (e.g., which has already been watched by the user C 706) may be recommended to the user D 708, e.g., who has yet to see the product C 710); and
at least one pre-existing association between the first user and the one or more second users (pg.6, ¶ [0074] discusses The user B 904 may be already connected to the user C 906, as they may be mutual friends, old acquaintances, family members, etc. Because the user B 904 is a mutual friend to both the user A 902 and the user C 906, the user A 902 may be connected to the user C 906 (e.g., since the user A 902 and the user C 906 may learn about each other from the user B 904 whom they trust). Similarly, the user C 906 and the user E 910 who have the user D as a mutual friend may be connected. Also, the user A 902 and the user D 908 may be introduced (e.g., automatically) through the user C 906 once the user A 902 and the user D agree to be connected);

Engle teaches where a user profile data is created stored and supplied by a content provider module and stored in a global database.  Other users having preexisting relationships are matched using data gathered and recommended products that may be similar based on opinions about a particular product.
However, Engle fails to specifically disclose at least one second code associated with the one or more second users, wherein the second code is determined, at least in part, by user entered restrictions, and presenting decision related information associated with the one or more second users wherein the decision related information includes one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions, wherein the one or more result information is based on a satisfaction indicator.
Davar et al. teaches wherein the personal information associated with the first user is received from a third party (pg.4, ¶ [0055] discusses the API provides communication to the overlay plug-in. The connection to the friend network provides a connection to at least one of any available social networks…pg.6, ¶ [0088] discusses data mining of existing websites, social networks and databases to interact with the FN-API. Data can be used to update the social applications in the FN, for example to rank and recommend people and products…pg.8, ¶ [0144] discusses a user's Web3SA profile contains: The users personal data), 


presenting decision related information associated with the one or more second users (pg.3, ¶ [0044] discusses if a user is visiting a photography website, one embodiment includes the overlay plug-in displaying information about only those members of the user's focal group that have relevance to the browsed page(s) in the photography website),
wherein the decision related information includes one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions (pg.3, ¶ [0044] discusses a user looking at a camera review of a website views (on the display) only the information of those members of the focal group who have reviewed or own the camera2), 
wherein the one or more result information is based on a satisfaction indicator (pg.4, ¶ [0059] discusses other action lists can include, for example, a "Submit review" in which a user can provide his/her own review, an "I own it" in which a user can let other members of the focal know that he/she owns this item, a "Rate it" in which a user provides a "thumbs-up/thumbs-down" type of quick voting button, to let the user cast a rating vote about this product).



Both Engle and Davar teach limitations that allow users to define attributes of a profile and associate other users using those defined profiles.  Davar provides a widget to overlay next to a product that displays an associated user’s review, in other words has the ability to provide a prompt regarding a searched item.  Therefore the Engle-Davar combination teaches receiving manual input from a user regarding a searched product and providing a prompt to the user regarding a searched product.
Ventilla teaches at least one second code associated with the one or more second users,
wherein the second code is determined, at least in part, by at least one field value manually entered by the first user based on a prompt (pgs.5-6, ¶ [0044] discusses a user (or "asker") of a client device, e.g., client device 202b, begins by posing a question to the system 200 through GUI 100 or through an instant messaging service bot….Once the conversation manager 206 determines that the message is a question, the conversation manager 206 sends the question to the question analyzer 204. The question analyzer 204 determines one or more appropriate topic(s) for the question by analyzing the question…¶ [0045]  the conversation manager 206 informs the asker of the topic( s) that were determined for the question, and provides the asker the opportunity to edit the topics).


Ventilla teaches a known technique of requesting additional information via a GUI.
This known technique is applicable to the system of the Engle-Davar combination as they all share characteristics and capabilities, namely, they are directed to collaborative filtering.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of Ventilla would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ventilla to the teachings of the Engle-Davar combination would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate request clarifying information into similar systems. Further, applying the ability to request additional clarifying information to collaborative filtering system and method accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate and relevant results.
As per Claim 2, Engle discloses the device of claim 1, wherein the personal information associated with the first user includes one or more of a gender of the first person (pg.3, ¶ [0040] discusses the bio data 132 may contain facts or events in a person's life, such as a name, a date of birth, a gender, hobbies, and/or interests).
As per Claim 3, Engle discloses the device of claim 1, wherein the first code includes at least one of one or more numbers (pg.4, ¶ [0049] discusses a product profile (e.g., the product profile 130 of FIG. 1) of a content-based product may be generated through applying any number of value data ( e.g., the value data to include 1 for liking the content-based product, 0 for no opinion, and -1 for disliking the 
As per Claim 4, Engle discloses the device of claim 1, wherein the first code includes a code automatically selected from a plurality of codes (pg.3, ¶ [0043] discusses the recommendation module may recommend the content-based product to the particular user when the product profile of the content-based product matches with the user profile of the particular user beyond a threshold value. A bio data (e.g., the bio data 132) of the users ( e.g., the users 110) may be applied to perform recommendation of the different content-based product so as to increase an accuracy of the recommendation).
As per Claim 5, Engle discloses the device of claim 1, wherein the first code is associated with a range of ratings (pg.4, ¶ [0050] discusses e.g., the value data to include 1 for liking the content-based product, 0 for no opinion, and -1 for disliking the content-based product).
As per Claim 6, Engle discloses the device of claim 5, where a set of text data reviewing the content-based product may be searched through a number of selected websites to collect any number of meta-data describing the content-based product, pg.4, ¶ [0053].
However, Engle is silent regarding wherein the one or more processors execute the instructions to receive a query from the first user.
Davar et al. teaches wherein the one or more processors execute the instructions to receive a query from the first user (pg.3, ¶ [0043] discusses a user can visit a website that provides restaurant reviews, and the user can submit a query to find a good restaurant in a particular area).
Therefore it would have been obvious to one of ordinary still in the art to include in Engle the ability to allow a user to search for a particular product or user as taught by Davar since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
As per Claim 7, Engle discloses the device of claim 6.  However, Engle is silent regarding wherein the query includes a question.
Davar et al. wherein the query includes a question (pg.4, ¶ 0059] discusses the actions list can include a "request review" in which a user is able to ask one or more members of a focal group for an opinion /review of this item).
Therefore it would have been obvious to one of ordinary still in the art to include in the art of decision assistance the ability to include a question in a search query as taught by Davar et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 8, Engle discloses the device of claim 6, where the method include searching for a set of text data reviewing the content-based product through any number of selected websites to collect any number of meta-data describing the content based product and/or evaluating any number of meta-data to determine a genre of the content based product.  pg.1, ¶ [0009]
However, Engle a fails to explicitly state wherein the query includes a key word.
Davar et al. teaches wherein the query includes a key word (pg. 7, 1.1.1 Search ¶ [0117] discusses possible FN services on results for google search: include highlighting pages with relevant FN content filtering pages based on FN SA criteria FN partner ad placement3).
Therefore it would have been obvious to one of ordinary still in the art to include in the Engle reference the ability to enter keywords in a query as taught by Davar since the claimed invention is 
As per Claim 9, Engle discloses the device of claim 6, wherein the one or more processors execute the instructions to determine the one or more second users based on the first code associated with the first user, the second code associated with the one or more second users (pg.5, ¶ [0068] discusses as an attribute profile of the user C 706, e.g., the user C's attribute profile 702) matches with an attribute profile of the user D 708 (e.g., the user D's attribute profile 704), the product C 710 (e.g., which has already been watched by the user C 706) may be recommended to the user D 708, e.g., who has yet to see the product C 710).  
However, Engle is silent regarding wherein the one or more processors execute the instructions to determine the one or more second users based on the query.
Davar teaches wherein the one or more processors execute the instructions to determine the one or more second users based on the query (pg.3, ¶ [0043] discusses a user can visit a website that provides restaurant reviews, and the user can submit a query to find a good restaurant in a particular area… if the user has the overlay plug-in enabled, the sorting of the displayed results are further improved by strategically positioning the reviews produced by the members of the user's focal group who have high affinity or high proficiency in the subject.
The cited portion describes how a user’s query is input and only one or more second user reviews are returned who have high affinity or proficiency in the subject, thereby determining one or more second users based on the query.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to select user’s based on an inputted search query as in the improvement discussed in Davar in the system executing the method of Engle. As in Davar, it is 
As per Claim 10, Engle discloses the device of claim 9, where the opinion of users of similar attributes are matched.  
However, Engle is silent regarding wherein the device is configured such that presenting the decision related information associated with the one or more second users includes presenting information associated with a previous decision of the one or more second users.
Davar teaches wherein the device is configured such that presenting the decision related information associated with the one or more second users includes presenting information associated with a previous decision of the one or more second users (pg.3, ¶ [0044] discusses For example, a user looking at a camera review of a website views (on the display) only the information of those members of the focal group who have reviewed or own the camera).
The cited portion describes where the camera reviews only display the reviews of members of the focal group who have reviewed or owned the camera.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display user reviews that have relevance as in the improvement discussed in Davar in the system executing the method of Engle. As in Davar, it is within the capabilities of one of ordinary skill in the art to filter reviews submitted by individuals having similar preferences to the product recommendation with the predicted result of selecting relevant customer product reviews as needed in Engle. 
As per Claim 11, Engle discloses the device of claim 10, where users having similar attributes are matched with to provide content recommendations.

However, Engle and Davar et al. is silent regarding wherein the device is configured such that presenting the information associated with the previous decision of the one or more second users includes presenting information associated with how the one or more second users responded to an obstacle associated with the query.
Ventilla et al. teaches wherein the device is configured such that presenting the information associated with the previous decision of the one or more second users includes presenting information associated with how the one or more second users responded to an obstacle associated with the query (Figure 1A, depicts Question 104 submitted by Bob, Answer 108 from Julia replies with an answer to the question and includes details of where to hike, a secret trail, how long it takes and what to bring to overcome being sun burnt i.e. sunblock).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers as to how to overcome obstacles in the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 12, Engle discloses the device of claim 11, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
device is configured such that presenting the information associated with how the one or more second users responded to the obstacle includes presenting a result associated with an action of the one or more second users to overcome the obstacle 
Ventilla et al. discloses wherein the device is configured such that presenting the information associated with how the one or more second users responded to the obstacle includes presenting a result associated with an action of the one or more second users to overcome the obstacle (Fig. 1E depicts an answer to the question “san Francisco hotels pets”, an answer submitted by a second user that includes a hotel name that is great for pets and has weekend specials, the result being a hotel in a great location that accommodates pets and has weekend specials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers as to how to overcome obstacles and results to the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 14, Engle discloses the device of claim 11, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein presenting the information associated with how the one or more second users responded to the obstacle includes presenting a recommendation of the one or more second users to overcome the obstacle 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers as to how to overcome obstacles and include recommendations in the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 15, Engle discloses the device of claim 1, wherein the one or more processors execute the instructions to presenting information associated with the one or more second users (pg.7, ¶ [0086] discusses a first user of the network and a second user of the network may be automatically connected when a first user profile of the first user matches with a second user profile of the second user beyond a threshold value. In operation 1306, a first bio data (e.g., the bio data 132) of the first user may be rendered to the second user and a second bio data of the second user to the first user).
As per Claim 16, Engle discloses the device of claim 15, wherein the information associated with the one or more second users includes at least one of a gender of the one or more second users (pg.3, ¶ [0043] discusses a bio data ( e.g., the bio data 132) of the users (e.g., the users 110) may be applied to perform recommendation of the different content-based product so as to increase an accuracy of the recommendation…¶ [0040] discusses The bio data 132 may contain facts or events in a person's life, such as a name, a date of birth, a gender, hobbies, and/or interests).
As per Claim 17, Engle discloses the device of claim 16, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein device is configured such that presenting decision related information associated with the one or more second users includes presenting one or more past decisions associated with the one or more second users and one or more result information corresponding to the one or more past decisions (Fig. 1A depicts an answer 180 to the question 104, the answer submitted by a second user includes the result of taking a secret side trail while on a hike).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display a response to the question with answers including results to the submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 18, Engle discloses the computer program product of claim 16, wherein the computer program product is configured such that presenting decision related information associated with the one or more second users includes presenting one or more satisfaction information associated with the one or more second users (pg.4, ¶ [0055] discusses a user may check a "likes" column of the "humor" of Genres/Attributes 302 of FIG. 3A to indicate that the user likes the product because of its humor. In another case, the user may check a "dislikes" column of the "gore" of genres/attributes 302 of FIG. 3A to indicate that the user dislikes the product because of its gory nature).

Davar teaches wherein the computer program product is configured such that presenting decision related information associated with the one or more second users includes presenting one or more past decisions associated with the one or more second users (pg.3, ¶ [0044] discusses For example, a user looking at a camera review of a website views (on the display) only the information of those members of the focal group who have reviewed or own the camera).
The cited portion describes where the camera reviews only display the reviews of members of the focal group who have reviewed or owned the camera.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to display user reviews that have relevance as in the improvement discussed in Davar in the system executing the method of Engle. As in Davar, it is within the capabilities of one of ordinary skill in the art to filter reviews submitted by individuals having similar preferences to the product recommendation with the predicted result of selecting relevant customer product reviews as needed in Engle. 
As per Claim 19, Engle discloses the device of claim 6, where users having similar attributes are matched with to provide content recommendations.
Davar et al. teach where a user may input a question and receive response from users with similar preferences.
However, Engle and Davar et al. is silent regarding wherein the question includes a question about a future decision of the first user. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to include an intention within s submitted question as in the improvement discussed in Ventilla et al. in the system executing the method of the Engle+Davar combination. As in Ventilla et al, it is within the capabilities of one of ordinary skill in the art to display responses to questions having answers to obstacles to the Engle+Davar combination with the predicted result of providing relevant user recommendations as needed in the Engle+Davar combination.
As per Claim 20, Engle discloses the device of claim 19, wherein the one or more processors execute instructions to determine the one or more second users that are associated with a past decision (pg.5, ¶ [0068] discusses As an attribute profile of the user C 706 (e.g., the user C's attribute profile 702) matches with an attribute profile of the user D 708 (e.g., the user D's attribute profile 704), the product C 710 (e.g., which has already been watched by the user C 706) may be recommended to the user D 708 (e.g., who has yet to see the product C 710)….¶[0067] discusses recommending a content-based product already used by a user to a different user through comparing a user profile of the user and a different user profile of the different user).
The Examiner is construing the past decision as content-based product already watched by a user, because watching a product is a past decision of a user to watch a particular product.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is construing the applied attribute to a product as received personal information, because the information is related to a personal preference of the user.
        2 Examiner is construing the ability to review a camera owned by member of the focal group as a second user (member of focal group) providing decision information about a past decision (purchase of camera) and the result information (review of the purchased camera).
        3 Examiner notes, it is clear to one of ordinary skill in the art that a google search utilizes keywords searching when a query is input.